Citation Nr: 9935567	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-06 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) 
compensation benefits in the calculated amount of $5,688.00 
was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had approximately 20 years active military 
service ending with his retirement in August 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 determination by the 
Sioux Falls, South Dakota, Regional Office (RO).  A notice of 
disagreement was received in January 1998, a statement of the 
case was issued in January 1998, and a substantive appeal was 
received in March 1998.

The Board notes that in June 1998 the veteran submitted a 
timely request for a waiver of the overpayment at issue in 
this appeal.  However, the question of entitlement to such a 
waiver is moot in view of the following decision. 


FINDINGS OF FACT

1.  In a November 1996 VA award letter, the veteran was 
notified that the evaluation for his service-connected heart 
disability was increased to 100 percent disabling, effective 
June 1996; the veteran was further notified that a 30 percent 
evaluation would be restored August 1, 1997, with a review 
examination at that time to evaluate the degree of residual 
disability.

2.  A print-out from the VA hospital indicates that the 
veteran failed to report for scheduled examinations in August 
1997 and September 1997; there is no evidence in the 
veteran's claims file that he was furnished notice of the 
scheduled examinations.

3.  The RO has determined that an overpayment of compensation 
benefits in the calculated amount of $5,688.00 was created as 
a result of the veteran being paid at the 100 percent rate 
after August 1, 1997.

4.  The continuation of compensations payments to the veteran 
at the 100 percent rate after August 1, 1997, was solely due 
to sole VA error. 


CONCLUSION OF LAW

An overpayment of VA compensation benefits in the amount of 
$5,688.00 was not properly created.  38 U.S.C.A. § 5112 (West 
1991); 38 C.F.R. § 3.500(b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal involves a question as to the propriety of 
the creation of an overpayment of VA compensation benefits.  
The veteran essentially contends that the overpayment was 
solely due to VA error.  In this regard, if it is shown that 
the overpayment was created solely due to administrative 
error on VA's part, then applicable laws provide that the 
effective date of the reduction of the veteran's compensation 
award will be the date of last payment.  38 U.S.C.A. 
§ 5112(b)(10); 38 C.F.R. § 3.500(b)(2).  In other words, 
there would be no overpayment. 

The basic facts of this case are undisputed, and are set 
forth as follows.  In a November 1996 rating decision, the 
veteran was awarded a temporary total rating for 
hospitalization for a service-connected heart disability.  
The 100 percent rating was awarded effective from June 1996, 
with a 30 percent evaluation to resume on August 1, 1997.  
The veteran was notified of the foregoing rating decision in 
a VA letter dated in November 1996.  That letter informed the 
veteran that the evaluation for his heart disability was 
increased to 100 percent effective June 1996.  Further, the 
letter stated that "[t]he 30% evaluation will be restored 
08-01-97 with a review examination at that time to evaluate 
for degree of residual disability."  The veteran's combined 
disability rating was 50 percent prior to the temporary total 
rating, and was to be restored to 50 percent effective August 
1997, following the temporary total rating.  Additionally, 
the November 1996 award letter indicated that the veteran's 
additional compensation for a dependent daughter would be 
reduced effective January 31, 1997, when his daughter reached 
18 years old.  

In March 1997, the veteran submitted a VA Form 21-674, 
"Request for Approval of School Attendance," indicating 
that his daughter was enrolled in school full-time, until May 
1997.  Consequently, by VA letter dated in March 1997, the 
veteran was notified that his disability compensation award 
was amended to reflect payments for his dependent daughter 
based on school attendance until June 1, 1997.

A print-out sheet from the VA hospital reveals that in August 
1997 and September 1997, the veteran failed to report for 
scheduled examinations.  There is no evidence in the 
veteran's claims file, such as a copy of a notification 
letter, or a computerized print-out, that the veteran was 
notified of either of the foregoing examination dates.  In an 
October 1997 rating decision, the RO confirmed and continued 
a 30 percent evaluation for the veteran's heart disability, 
on the basis that he had not appeared for the scheduled 
examinations, nor had he indicated a desire to re-schedule an 
examination.  The veteran was notified of that decision by VA 
letter dated in October 1997.

In a December 1997 VA letter, the veteran was notified that 
his payments were being reduced.  The letter stated that 
"[t]he reduction of your award to 50% [combined total 
disability rating], of which you were notified in our 
November 15, 1996 letter, was erroneously increased when your 
daughter went to school and is now being reduced to the 
proper level."  In other words, it appears from that letter, 
and from the record of payments made to the veteran, that 
when the RO increased the veteran's monthly compensation to 
extend the additional amount payable for a dependent daughter 
based on school assistance, they failed to reduce the overall 
payment amount on August 1, 1997, as they had indicated they 
would do in earlier letters.

The veteran was sent an overpayment notice dated in January 
1998, which indicated that he owed the VA $5,588.00.  The 
veteran immediately expressed his disagreement with that 
debt, and initiated this appeal.  The veteran indicated on 
several separate statements that he was never notified of any 
scheduled VA examinations.  Specifically, in a January 1998 
statement, the veteran indicated that he "never received any 
notice about these exams or I would have reported."  The 
veteran further stated that he "was expecting to have an 
exam so [he] was 'looking' for one to be set up."

In light of the foregoing, in January 1998, the RO issued an 
Administrative Decision, which concluded that the $5,688.00 
overpayment of VA compensation benefits was not solely due to 
VA error.  The RO reasoned that "[t]he veteran would have 
knowledge that he was being paid erroneously after 8-1-97 
when payments continued at the 100% rate when he was 
previously told payments would be reduced to the prior level 
pending examination."  The VA concluded that since sole VA 
error was not found, the debt would not be administratively 
waived.  

In the veteran's substantive appeal, received in March 1998, 
he indicated in a seven page, handwritten, letter that since 
the inception of his claim for a temporary total rating 
received at the RO in September 1996, he had been in contact 
with a VA representative in the Rapid City, South Dakota 
office.  The veteran stated that he frequently contacted that 
representative to inquire why he had not been scheduled for a 
follow-up examination, as he was told.  The veteran 
maintained that he was told that until he was re-evaluated, 
he would remain rated at 100 percent.  The veteran further 
indicated that he checked to make sure that his correct 
address was on record, but he was assured that it was.  In 
short, the veteran maintained that he never received notice 
about a scheduled VA examination to evaluate his service-
connected disability.  He further maintained that he made 
continuous attempts to ensure that he was following the 
correct steps, and that he relied on the assurances given to 
him by a VA representative.  Essentially, the veteran 
maintained that the overpayment was not properly created.

The Board has thoroughly reviewed the facts of this case and 
finds that the overpayment at issue in this appeal was solely 
the result of VA error, and thus, was not properly created.  
In that regard, the Board notes that although it appears that 
the veteran was scheduled for VA examinations in August 1997 
and September 1997, there is no indication in the veteran's 
claims file that he was notified of those examinations.  
Moreover, the veteran has consistently maintained that he 
never received any such notification.  The Board notes that 
during the course of this appeal, the veteran's address 
changed, so it is plausible that notification letters were 
mailed to an incorrect address.  In any event, in the absence 
of at least some indication that notification letters were 
sent, such as a copy of a letter, a computer print-out 
screen, or even a handwritten internal memo by some VA 
employee, the Board is unable to conclude that there is 
sufficient evidence to override the veteran's consistent 
assertions that he was never informed of any VA examinations.  
While the Board acknowledges that there is a presumption of 
administrative regularity that in the absence of clear 
evidence to the contrary, government officials will be 
presumed to have properly discharged their duties, the Board 
is of the opinion that there must at least be some evidence 
in the claims file to give rise to such a presumption.  See 
generally Warfield v. Gober, 10 Vet. App. 483, 486 (1997) 


ORDER

An overpayment of VA compensation benefits in the amount of 
$5,688.00 was not properly created.  The appeal is granted to 
this extent.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

